Endicott, J.
1. The contract, under which the plaintiff claimed to be owner of the property, described in his declarations, was executed, delivered and recorded in Vermont. The property was in that state at the time and afterward. Having been attached there by the defendants, the rights of the parties are. to be settled by the law of Vermont.
2. We are not called upon to determine whether it was competent for the defendants to prove the law of Vermont under their answers ; no such question having been raised at the trial, or ruled upon by the presiding judge. The only exception of the plaintiff, on this part of the case, was to the admission of the reports of cases decided in Vermont, which were offered by the defendants for the purpose of proving the law of Vermont upon tae matter in controversy.
*913. The books of reports of cases adjudged in the courts of any other state of the United States are competent evidence of the law of that state. Gen. Sts. c. 131, § 64. Penobscot Kennebec Railroad v. Bartlett, 12 Gray, 244. Cragin v. Lamkin, 7 Allen, 395.
4 The plaintiff, not waiving his objection to this evidence, also offered the reports of other cases decided in Vermont, for the purpose of showing that the law in that state was not as the defendants contended; and in his argument contends that the decision of the presiding judge on the evidence before him was erroneous. When the law of another state is in dispute, it is to be determined as a question of fact by the court or jury trying the cause. Hazelton v. Valentine, 113 Mass. 472, 478, and cases cited. If the evidence was conflicting, as the plaintiff con ds, we have no authority to revise the finding, although the judge has reported the evidence. Sheffield v. Otis, 107 Mass. 282. No exception can be taken to the finding of a judge upon a question of fact; it is conclusive as if determined by a verdict. Holman v. King, 7 Met. 384. Backus v. Chapman, 111 Mass. 386. See also Sweetland v. Stetson, 115 Mass. 49; Hoar v. Goulding, 116 Mass. 132; Nichols v. Bucknam, 117 Mass. 488.
5. The plaintiff did not at the trial raise the question, that, as matter of law, the evidence would not justify a judge or a jury in finding the law of Vermont to be in favor of the defendants. It is too late for him now to do so, the case having been submitted, without objection, to the judge upon all the evidence. If the plaintiff had intended to raise it, he should have done so before the case was submitted. The judge would then have ruled upon it as matter of law, to which an exception could have been taken ; but no such exception is before us.
6. It does not appear that the plaintiff at the trial asked any ruling, or that the judge ruled in regard to the ownership of the pair of horses, which the plaintiff now contends were his property under a lien, acquired from the person who had sold them to A. Haskins & Co.; and we have not considered his argument on that subject. Exceptions overruled.